DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim.  Election of Invention II (relating to Claims 15-20) and Species E (relating to FIGS. 9A-9B, and encompassing Claims 15-16 and 20) was made without traverse in the replies filed on 12/20/2021 and 03/14/2022.  Accordingly, the 10/18/2021 restriction requirement and election of species requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Objections
Claim 16 is objected to because the word “first” (Line 9) should be deleted, so that the words “first adapter first post” recite “first adapter post.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,899,808 to Berens, which discloses:
Claim 15: A coupling assembly 16 (FIG. 2), comprising:
a flexible coupling 64 defining an opening that extends along a central longitudinal axis between a first coupling end and a second coupling end; and
a first adapter 20 arranged to be at least partially received within the opening proximate the first coupling end, the first adapter 20 extending between a first adapter first face and a first adapter second face, the first adapter defining:
a first adapter post 22 that extends away from the first adapter first face, and
a first adapter hole 26, 28 that extends from the first adapter first face towards the first adapter second face.
Claim 16: The coupling assembly 16 of claim 15, further comprising a second adapter 32 arranged to be at least partially received within the opening proximate the second coupling end, the second adapter 32 extending between a second adapter first face and a second adapter second face, the second adapter 32 defining:
a second adapter post 34, 36 that extends from the second adapter first face and is arranged to be received within first adapter hole 26, 28, and
a second adapter hole 38, 40 that extends from the second adapter first face towards the second adapter second face and is arranged to receive the [first adapter post 22].
Claim 20: The coupling assembly 16 of claim 16, further comprising a liner 42 disposed about at least one of the first adapter post 22 and the first adapter hole 26, 28.

Conclusion
The following prior art is made of record, not relied upon, but is considered pertinent to applicant's disclosure: U.S. Patent No. 9,796,418 to Moriyama et al., U.S. Patent No. 7,235,014 to Gilbert, U.S. Patent No. 6,648,763 to Ash et al., U.S. Patent No. 6,325,722 to Ciotola, U.S. Patent No. 5,269,572 to Mefferd, U.S. Patent No. 3,884,049 to Pauli, U.S. Patent No. 3,019,622 to Fermier, U.S. Patent No. 2,591,437 to Jun, U.S. Patent No. 2,211,164 to Rippenbein, U.S. Patent No. 1,814,836 to Lederman, and U.S. Patent No. 1,220,483 to Williams et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658